DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status: 

Claims 1-20 are pending.
Claims 1, 4, 7, 9, 11, 14 , 17 and 19-20 are amended.
No claim is new.
No claim is cancelled.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-9, 11-13, 16, 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pat. Pub. No. 20170068986, “Chan”) in view of Vodopia (US Pat. Pub. No. 20150178705, “Vodopia”) and DANIELS et al. (US Pat. Pub. No. 20190114061, “Daniels”).


Regarding claim 11 Chan teaches  A system (Fig. 1) comprising:
 a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising ([0097] “In some embodiments the method is performed at a server system (e.g., the server system 120 in FIG. 1) including one or more processors and memory storing one or more programs for execution by the one or more processors.”): 
determining a level of expertise associated with a user of a messaging system, the level of expertise based at least in part on user activity in a particular product category([0113] “Based on information stored in the user profile, the server system (e.g., the server system 120 in FIG. 1) determines (614) the user's proficiency with the interactive user activity.
[0031] Each client system 102 may include one or more applications (also referred to as “apps”) such as, but not limited to, a web browser, messaging application, electronic mail (email) application.
[0085]”… For example, a shampoo brand (e.g., Lush) uses all natural organic ingredients and makes the quality of its ingredients a key aspect of its marketing. The sponsored message could then include information about the importance of organic ingredients in shampoo”. Here “shampoo” is a particular product category.) ;
 based at least in part on the determined level of expertise, selecting media content corresponding to a particular product (“[0116] Based on the user's determined proficiency, the server system (e.g., the server system 120 in FIG. 1) selects (616) a sponsored content item appropriate for the user's determined proficiency.
[0085]”… For example, a shampoo brand (e.g., Lush) uses all natural organic ingredients and makes the quality of its ingredients a key aspect of its marketing. The sponsored message could then include information about the importance of organic ingredients in shampoo”. Here “Lush shampoo” is the particular product.); 
However Chan is silent about performing, by a product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier, a product augmented reality experience identifier, and information related to the particular product corresponding to the product identifier, wherein the product metadata corresponding to the particular product is provided by a product catalog service system, the product catalog system and the product catalog service system are different systems, and further comprising: sending, by the product catalog system, a request message to the product catalog service system for obtaining metadata related to a respective physical item, the request message including the product identifier, performing, by the product catalog service system, a query based on the product identifier in the request message for information related to the respective physical item, in response to the request message, providing, by the product catalog service system, a response message to the product catalog system, the response message including the information related to the respective physical item, and storing, by the product catalog system, the information related to the respective physical item into the product table;
Vodopia teaches performing, by a product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier and information related to the particular product corresponding to the product identifier ([0063] “….. If so, the item information is retrieved from the cache and provided to the POS terminal to complete the transaction (step 450). If a valid entry is not present in the POS terminal's cache, then the item identifier information is provided to a business location server and storage system (step 460) and a lookup operation is performed in a cache associated with the business location server and storage system to determine if a valid entry for the item is present (step 470)”);
wherein the product metadata corresponding to the particular product is provided by a product catalog service system, the product catalog system and the product catalog service system are different systems and further comprising: sending, by the product catalog system, a request message to the product catalog service system for obtaining metadata related to a respective physical item, the request message including the product identifier, performing, by the product catalog service system, a query based on the product identifier in the request message for information related to the respective physical item,  in response to the request message, providing, by the product catalog service system, a response message to the product catalog system, the response message including the information related to the respective physical item ([0064] “If a valid cache entry is present in the cache associated with the business location server and storage system, i.e. a cache hit occurs (step 480), the item information is retrieved from the cache and provided to the POS terminal to complete the transaction (step 490). If a valid entry is not present in the POS terminal's cache, then a request is sent to a remotely located cloud system for the item information (step 500). The item information is received from the cloud system (step 510)”;
Here claimed “product catalog system” is “business location server and storage system” and claimed “product catalog service system” is “cloud system”.
If the item is not present in the cache of “business location server and storage system” then a request is send to “cloud system”.  Cloud system queries the item and sends it back to business location server and storage system);
and storing, by the product catalog system, the information related to the respective physical item into the product table ([0064] “…..The item information is received from the cloud system (step 510), is cached in the business location server and storage system (step 520)”);
Vodopia and Chan are analogous as they are from the field of retrieval of product information.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chan to have performing, by a product catalog system, a lookup operation on a product table to retrieve product metadata, the product metadata comprising a product identifier and information related to the particular product corresponding to the product identifier, wherein the product metadata corresponding to the particular product is provided by a product catalog service system, the product catalog system and the product catalog service system are different systems, and further comprising: sending, by the product catalog system, a request message to the product catalog service system for obtaining metadata related to a respective physical item, the request message including the product identifier, performing, by the product catalog service system, a query based on the product identifier in the request message for information related to the respective physical item, in response to the request message, providing, by the product catalog service system, a response message to the product catalog system, the response message including the information related to the respective physical item, and storing, by the product catalog system, the information related to the respective physical item into the product table as taught by Vodopia.
The motivation for the above is to reduce memory requirement of client and get the information when needed.
Even though Chan modified by Vodopia teaches product metadata but is silent about product metadata comprising a product augmented reality experience identifier.
Daniels teaches product metadata comprising a product augmented reality experience identifier ([0202] “….As an example, the AR platform may send a message to the AR application program that indicates the user input and identifies the AR content item by an AR object identifier”).
Daniels and Chan modified by Vodopia are analogous as they are from the field of providing product information.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chan modified by Vodopia by having product metadata comprising a product augmented reality experience identifier as taught by Daniels.
The motivation for the above is to have capability of providing multiple version of AR information or using same AR information for different objects.
Chan modified by Vodopia and Daniels teaches,  causing display, at a client device, the selected media content related to the particular product (Chan [0122] “The server system (e.g., the server system 120 in FIG. 1) transmits (622) the sponsored content to the client system for display as part of an interactive user activity”).

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the system claim 11 and are also rejected with the same rationale as specified in the rejection of claim 11.

Claim 20 is directed to a non-transitory computer-readable medium claim (Chan [0044] “In some example embodiments, the memory 212, or the computer-readable storage medium of the memory 212, stores the following programs, modules, and data structures, or a subset thereof: [0045] an operating system 216 that includes procedures for handling various basic system services and for performing hardware-dependent tasks”) and its element is similar in scope and functions of the elements of the system claim 11 and is also rejected with the same rationale as specified in the rejection of claim 11.

Regarding claims 2 and 12, Chan modified Vodopia and Daniels teaches, wherein determining the level of expertise associated with the user is based on profile information associated with the user. (Chan [0113] “Based on information stored in the user profile, the server system (e.g., the server system 120 in FIG. 1) determines (614) the user's proficiency with the interactive user activity.”)

Regarding claims 3 and 13, Chan modified Vodopia and Daniels teaches, wherein the profile information comprises historical information of activity of the user. (Chan “[0069] user profile data 342, including both data provided by the user, who will be prompted to provide some personal information, such as his or her name, age (e.g., birth date), gender, interests, contact information, home town, address, educational background (e.g., schools, majors, etc.), current job title, job description, industry, employment history, skills, professional organizations, memberships to other social networks, customers, past business relationships, and seller preferences; and inferred user information based on user activity, social graph data, past history with interactive user applications, language proficiency, and so on;” “[0113] Based on information stored in the user profile, the server system (e.g., the server system 120 in FIG. 1) determines (614) the user's proficiency with the interactive user activity. For example, if the interactive user activity is a language learning activity, the server system (e.g., the server system 120 in FIG. 1) accesses the user's profile to determine what concepts (e.g., grammatical concepts) and words the user is familiar with. In some example embodiments, the user profile stores the results of past exercises. By reviewing which exercises the user is able to consistently perform correctly, the server system (e.g., the server system 120 in FIG. 1) can estimate the user's current proficiency.”)

Regarding claims 6 and 16, Chan modified Vodopia and Daniels teaches, wherein the selected media content is provided by an external source separate from the client device and a messaging system. (Chan  Fig.6 step 622 and “[0122] The server system (e.g., the server system 120 in FIG. 1) transmits (622) the sponsored content to the client system for display as part of an interactive user activity,”).

Regarding claims 8 and 18,  Chan modified Vodopia and Daniels teaches, wherein the level of expertise corresponds to a particular product segment (Chan [0085]”… For example, a shampoo brand (e.g., Lush) uses all natural organic ingredients and makes the quality of its ingredients a key aspect of its marketing. The sponsored message could then include information about the importance of organic ingredients in shampoo”.) .

Regarding claims 9 and 19, Chan modified Vodopia and Daniels teaches,   receiving, in an interface a selection of particular media content (Chan [0179] “In some example embodiments, the user interface 900 includes sponsored content selection area 908”).



Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan modified Vodopia and Daniels and further  in view of Rabe et al. (US Patent No. 10698706, “Rabe”).
Regarding claims 4 and 14 Chan modified Vodopia and Daniels is silent about identifying a set of media contents based at least in part on the historical information of activity of the user; determining a respective indicator of an associated level of expertise for each of the set of media content; and selecting particular media content from the set of media contents with the associated level of expertise that corresponds with the level of expertise.
Rabe teaches identifying a set of media contents based at least in part on historical information of activity of the user; determining a respective indicator of an associated level of expertise for each of the set of media content; and selecting particular media content from the set of media contents with the associated level of expertise that corresponds with the level of expertise (Col 8 lines 15- lines 38 “For example, one embodiment in accordance with techniques herein may have a number of proficiency levels, such as novice (lowest proficiency level), intermediate (middle level of proficiency) and expert (highest proficiency level). 
 As described in following paragraphs, customizing the help system to provide content based on user experience level makes it easier for an end user to find and understand the information needed by the user. For example, as described below, the help system content may be categorized or classified based on the various proficiency levels and content provided to a user in a particular area may have a predetermined or assigned proficiency level that matches the user's proficiency level”).
Rabe and Chan modified Vodopia and Daniels are analogous as they are from the field of proficiency determination.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chan modified Vodopia and Daniels to have identified a set of media content based at least in part on historical information of activity of the user; determining a respective indicator of an associated level of expertise for each of the set of media contents; and selecting particular media content from the set of media contents with the associated level of expertise that corresponds with the level of expertise as taught by Rabe.
The motivation is to provide content automatically that is user appropriate.

Regarding claims 5 and 15,  Chan modified by modified Vodopia, Daniels Rabe teaches wherein the selected particular media comprises at least one video or augmented reality content generator. (Chan, “[0103] A content item includes any type of media item that can be present by an electronic device. Thus, sponsored content items can include text-based content items, video content items, audio content items, and so on.”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan modified Vodopia and Daniels and further in view of Shahshahani et al. ( US patent publication: 20130325779, “Shahshahani”.)

Regarding claims 7and 17, Chan modified Vodopia and Daniels doesn’t expressly teach, wherein determining a sum of a set of score values associated with user activity of the user; and based on the sum, determining a particular level, among a plurality of different levels, to associate with the user, the particular level corresponding to the level of expertise.
Shahshahani teaches,  determining a sum of a set of score values associated with user activity of the user; based on the sum, determining a particular level, among a plurality of different levels, to associate with the user, the particular level corresponding to the level of expertise. (Fig.7, and “[0039]….. The scoring module 220 comprises a score generation module 2210 that accesses the user's previous activity history from user logs 150 and estimates the user's knowledge/expertise regarding particular topics from the user's previous activities. For each user, an initial score is assigned that is indicative of the user's knowledge in each of the topics/entities, such as but not limited to, personalities, locations, shows, movies, areas of study or events. In one embodiment, the initial score is computed by a function that combines the number of articles/content items that the user has visited/consumed over the last X days (X being a natural number), and the intensity score provided by the content processing engine 120 for each entity/concept and content pair. For example, to get the initial score of entity `e` for the user `u`, the content items that the user u has consumed over the last X days are obtained and for each content item `a` the content processing engine 120 provides the aboutness intensity W_e_a of the entity e in that particular content item a. The score for the user for topic/entity e is computed as:
SUM_over_a{.alpha._t_a*W_e_a}”   Fig. 7 left graph shows sum of scores for a period in each activity  and based on sum score, Fig7 right graph shows level “expert”, “intermediate” or “Novice” based on the sum of score.  )”
Shahshahani and Chan modified Vodopia and Daniels are analogous as they are from the field of calculating level of expertise of user.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chan modified Vodopia and Daniels to have included determining a sum of a set of score values associated with user activity of the user; based on the sum, determining a particular level, among a plurality of different levels, to associate with the user, the particular level corresponding to the level of expertise as taught by Shahshahani.
The motivation to include the motivation is to use a standard and well-known method of determining level of expertise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan modified Vodopia and Daniels and further in view of Savage et al. (US Pat. Pub. No. 20140379729, “Savage”).

Regarding claim 10,  Chen modified Vodopia and Daniels is silent about wherein the level of expertise is associated with a persona.
Savage teaches the level of expertise is associated with a persona (Fig. 7  [0032] Recommend to users elements to add to their online profile, such as, expertise or interest for certain topics.  [0038] social personas they have assumed based on the content they have posted in a community; [0078] “…. The social persona may include a characterization (role) with respect to a community or conversation, e.g., "hipster," "cool girl," "grouch," etc., and those posts and comments which contribute to this characterization”). 
Savage and Chan modified Vodopia and Daniels are analogous as they are from the field of managing user profile.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chan modified Vodopia and Daniels to have included persona and have level of expertise is being associated with a persona as taught by Savage.
The motivation for the above is to provide visual indicator to characterize a user.


                                                                                                                                                                                           
Response to Arguments
Applicant’s arguments, see remarks, filed 07/11/2022, with respect to objection of claims 4 and 14 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see remarks, filed 07/11/2022, with respect to rejection under 112(b) of claims 9 and 19 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see remarks, filed 07/11/2022, pages 8-11 with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pat. Pub. No. 20170068986, “Chan”) in view of Vodopia (US Pat. Pub. No. 20150178705, “Vodopia”) and DANIELS et al. (US Pat. Pub. No. 20190114061, “Daniels”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612